Case 3:14-crldA doled SopAtb en) Lib TREC BoC BU Rage 1of5
. “NORTHERN DISTRICT OF CALIFORNTA

 

 

 

 

 

UNITED STATES DE AMERICA ore
PLAINTIFF, wahiRey

 

TAehy SOs jgON | |
\ CASE NO 14-CR-DOLZEEMC-5

 

 

 

JUAN CAR). DS GARCT.A-GIMEZ

 

DEFENDANT

 

 

 

(DARCTA-GOMEZ REQUES TO VACATE COUNT4

 

 

AND RESENTENCE GARCTA-QOME? TN |IGHT OF DAVIS

 

 

 

THE DEFENDANT. JUAYI CARLDS GARCIA-GOMEZ , Hege By 3

 

PRo-5E Moves THIS couRT TO VACATE COUNT 4 AN) ORDER A

 

 

RE SENTENCE IN LIGHT OF SUPREME COURT RULING ON UNTTED STATES

 

 

VDAVLS 139 8 CT 2319 2356 (2019) DARCIA-GOMEY FOLLOWS;

 

 

 

 

 

 

 

 

 

 

 
Case 3:14-cr-00120-EMC Document 1110 Filed 10/01/19 Page 2 of 5

*.

 

1 ON FLY 10,2019, THIS HONORABLE COURT FALE)

 

 

ORDER GRANTING GARCIA-GOMEZ S MOTION TO LIFT STAY,

 

 

AN) FURTHER ORDER THE GOVERNMENT TO SHOW CAUSE By

 

 

SEPTEMBER 9 2019, AS TO WHY GARCIA-GOMEZ 3 CONVICTION

 

 

AN). SENTENCE FOR COUNT 4 SHOUL) NOT BE VACATE) IN LIGHT

 

 

OF DAvVLS

 

 

 

Ce oe

 

Z 10 DATE, THE GOVERNMENT HAS NOT PROVIDED

 

@ARCTA-QOMEZ WITH A Copy Of AN OPPOSITION AS TO

 

 

 

 

WHY HIS CONVICTION AN) SENTENCE SHOULD NOT BE

 

VACATE) IN LIGHT OF DAVIS.’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:14-cr-00120-EMC Document 1110 Filed 10/01/19 Page 3 of 5

 

J.LN_AN ABUNDANCE OF CATION, GARCIA-GOMEZ 2.9

 

 

 

REQUESTING THIS COURT TO VACATE COUNT 4 AN) ORDER

 

RESENTENCE IN LIGHT OF DAVIS.

 

 

 

 

CONC) WS TON

 

 

 

 

WHEREFORE, THIS COURT SHALL RANT THIS MoTION ___|

 

FOR IT IS MADE IN GOD) FAITH AN) IN COMPLTANCE OF |

 

 

 

UNITE) STATES SUPREME COURTS. O2Ece DENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:14-cr-00120-EMC Document 1110 Filed 10/01/19 Page 4of5

CERTIFICATION OF SERVICE

 

 

 

T, HEREBY CERTIFY THAT THE FOREGOING IS

 

 

 

TRAVE ANI) CORRECT COPY THAT WAU PLACE) IN THE

 

 

 

|
]

 

OQTSON.S MATLBOX ON THIS 23™ Day oF SEOTEMBER, 2079

j

 

 

To BE MALE) TO THE Cree‘ s OF Courts, 450 OOLDEN |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lutorizod by the Act of July 7, 1955, as

 

ommended, to admits

 

 

 

 

 

 

 

 

 

 
Ae

 
 

Iyavi CARLOS GARCIA-GOMEZ

   

    

 

EO EIFS F9I-II UNITS

NITED TATED PEVIITENTIARY COLEMAN 4.

“EDERAL CORRECTIONAL COMPLEX FOREVER / USA” FOREVER / r

.0. BOX 1033 Zé 2 eee

OWMAN-FL, 33524 9% 7015 3430 OO00 1205 0932 i F S
7 e S %, 9 » Bp REVER / 1 mt _
g 2 Xe 450, R/ USA
o vis Ho oeDFFICE OF THE CLERK, US. DISTRICT COURT
a ar ‘% NORTHERN DISTRICT OF CALIFORNIA FOREVER / USA
i PA 450 OOLDEN GATE AVENUE — )

     

SAN FRANCISCO, CALLFORNIA,

E 0 RE tick SU AAS ES eOaEVER 7 USE FOREVER / U

oS Lad ANTES vn 407 -

 

Tawa nade
: °

Sl
N
a
OQ
oO
mt

Case 3:14

O/ / Ge
bs
"My
